[Cite as Barto v. Boardman Home Inspection, 2015-Ohio-5210.]


                                  IN THE COURT OF APPEALS

                              ELEVENTH APPELLATE DISTRICT

                                  TRUMBULL COUNTY, OHIO


STEVE J. BARTO, et al.,                              :         OPINION

                 Plaintiffs-Appellants,              :
                                                               CASE NO. 2014-T-0090
        - vs -                                       :

BOARDMAN HOME INSPECTION, INC.,                      :
et al.,
                                                     :
                 Defendants-Appellees.
                                                     :


Civil Appeal from the Trumbull County Court of Common Pleas, Case No. 2012 CV
944.

Judgment: Affirmed.


Randil J. Rudloff, Guarnieri & Secrest, P.L.L., 151 East Market Street, P.O. Box 4270,
Warren, OH 44482 (For Plaintiffs-Appellants).

Scott C. Essad, 721 Boardman-Poland Road, Suite 201, Youngstown, OH 44512 (For
Defendants-Appellees).



CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellants, Steve J. Barto and Cherilyn Barto, appeal the judgment of the

Trumbull County Court of Common Pleas granting in part the motion of appellees,

Boardman Home Inspection, Inc. and David Shevel, for summary judgment on

appellants’ claims for negligence and violation of Ohio’s Consumer Sales Practices Act.

For the reasons that follow, we affirm.
       {¶2}   The statement of facts that follows is based on the parties’ depositions,

excerpts of which were submitted on summary judgment. On February 7, 2011, the

Bartos retained Boardman Home Inspection, Inc. (“Boardman”) to perform a home

inspection on a manufactured home they wanted to purchase in Hubbard, Trumbull

County, Ohio.     The parties signed a contract entitled, “Pre-Inspection Agreement,”

which outlined the areas of the home that would be inspected; set forth the fee for the

inspection; and included a limitation-of-liability clause.

       {¶3}   By its terms, the contract between Boardman and the Bartos limited the

liability of Boardman, “its agents and employees” to the amount of the fee paid by the

Bartos for the home inspection and inspection report. The total fee was $500. This

included the fee for a radon test, which was $150, and the cost of the home inspection/

report, which was $350. Thus, the Bartos’ damages were capped by contract at $350.

       {¶4}   David Shevel testified that he is the sole shareholder, owner, and

employee of Boardman, an Ohio corporation.

       {¶5}   Mr. Shevel performed the home inspection for the Bartos on February 7,

2011. With respect to the roof, Mr. Shevel testified that, based on his visual inspection,

the pitch or slope of the roof was about four inches per foot. He said the asphalt

shingles on the roof were appropriate because such shingles are effective to divert rain

water from a roof if the pitch of the roof is at least two inches per foot. He said that if the

pitch of a roof is less than two inches per foot, some other roofing material should be

used. Because Mr. Shevel concluded the pitch of the subject roof was more than two

inches per foot, he did not indicate in his report that the asphalt shingles presented a

problem. The only evidence presented by the Bartos disputing Mr. Shevel’s testimony




                                              2
was Mrs. Barto’s testimony that her roofing contractor told her the pitch of the roof is 1.5

inches per foot. Contrary to the Bartos’ argument, Mr. Shevel did not testify he failed to

check the pitch of the roof or that he was required to measure the slope of the roof

using a tool designed for such purpose. In fact, Mr. Shevel testified he determined the

pitch of the roof by a visual inspection based on his years of experience and that

industry standards do not require him to measure the exact pitch of a roof. Sometime

after the Bartos purchased the home, the roof leaked, causing damage.

       {¶6}   Consequently, the Bartos filed this action against Boardman and Mr.

Shevel personally.    In their first amended complaint, the Bartos alleged that they

retained appellees to perform a home inspection and that appellees negligently failed to

disclose that the roof of the home was defective because the roofing material was

improper. They asserted two causes of action. In the first, the Bartos alleged appellees

were negligent.    In the second, they alleged the limitation-of-liability clause in the

parties’ contract, which limited the recovery of any damages sustained by the Bartos to

the cost of the home inspection and report ($350), violated the Ohio Consumer Sales

Practices Act.    Appellees filed an answer, denying the material allegations of the

amended complaint and asserting various affirmative defenses.

       {¶7}   After the parties completed discovery, Boardman and Mr. Shevel filed a

motion for summary judgment and appellants filed a brief in opposition. The trial court

granted the motion in part and denied it in part. With respect to the Bartos’ claim for a

violation of the Consumer Sales Practices Act, the court granted appellees’ motion,

finding that the parties’ contract did not violate the Act. However, with respect to the

Bartos’ claim for negligence, the court denied the motion with respect to Boardman,




                                             3
finding that a genuine issue of material fact existed regarding whether Boardman was

liable in negligence based on Mr. Shevel’s inspection, but that, pursuant to the parties’

contract, the limit of Boardman’s liability was $350.       With respect to the Bartos’

negligence claim against Mr. Shevel personally, the court granted appellees’ motion for

summary judgment, finding that Mr. Shevel, as agent for Boardman, could not be held

liable for the debts of his principal and that there was no reason Mr. Shevel should be

held personally liable. The court made the finding that there was no just cause for delay

under Civ.R. 54(B), making its judgment final and appealable.

       {¶8}   The Bartos appeal the trial court’s judgment, asserting the following for

their sole assignment of error:

       {¶9}   “The trial court erred in granting appellees [sic] motion for summary

judgment by finding that a limitation of damages provision in a consumer transaction

does not violate the Ohio Consumer Sales Practices Act.”

       {¶10} Appellate courts review a trial court’s grant of summary judgment de novo.

Alden v. Kovar, 11th Dist. Trumbull Nos. 2007-T-0114 and 2007-T-0115, 2008-Ohio-

4302, ¶34.

       {¶11} In order for summary judgment to be granted, the moving party must

prove that:

       {¶12} (1) no genuine issue as to any material fact remains to be litigated,
             (2) the moving party is entitled to judgment as a matter of law, and
             (3) it appears from the evidence that reasonable minds can come to
             but one conclusion, and viewing such evidence most strongly in
             favor of the nonmoving party, that conclusion is adverse to the
             party against whom the motion for summary judgment is made.
             Mootispaw v. Eckstein, 76 Ohio St.3d 383, 385 (1996).

       {¶13} [T]he moving party bears the initial responsibility of informing the
             trial court of the basis for the motion, and identifying those portions



                                            4
              of the record which demonstrate the absence of a genuine issue of
              fact on a material element of the nonmoving party’s claim. The
              “portions of the record” to which we refer are those evidentiary
              materials listed in Civ.R. 56(C), such as the * * * depositions, etc.,
              that have been filed in the case. (Emphasis omitted.) Dresher v.
              Burt, 75 Ohio St.3d 280, 296 (1996).

       {¶14} If the moving party satisfies its burden, then the nonmoving party has the

burden to provide evidence demonstrating the existence of a genuine issue of material

fact. If the nonmoving party does not satisfy this burden, then summary judgment is

appropriate. Civ.R. 56(E).

       {¶15} The Bartos argue the trial court erred in granting appellees’ motion for

summary judgment on the Bartos’ claim under the Consumer Safety Practices Act

because, the Bartos contend, the limit-of-liability clause in the contract is

unconscionable and therefore violated the Act.       The Bartos’ reliance on Bozich v.

Kozusko, 9th Dist. Lorain, No. 09CA009604, 2009-Ohio-6908, is misplaced because in

that case the Ninth District was not asked to determine, and thus did not analyze,

whether the limitation-of-liability clause was unconscionable. Id. at ¶10. In any event,

more recently, in circumstances similar to those presented here, the Ninth District in

Green v. Full Service Property Inspections, LLC, 9th Dist. Summit No. 26712, 2013-

Ohio-4266, held that a limitation-of-liability clause in a home inspection contract was not

unconscionable and thus did not violate the Consumer Sales Practices Act. Id. at ¶21.

The Ninth District in Green succinctly set forth the law pertinent to a claim alleging a

violation of the Act, as follows:

       {¶16} “The Consumer Sales Practices Act prohibits unfair or deceptive
             acts and unconscionable acts or practices by suppliers in consumer
             transactions.” Einhorn v. Ford Motor Co., 48 Ohio St.3d 27, 29
             (1990); R.C. 1345.02; R.C. 1345.03. “‘[U]nconscionable acts or
             practices[’] relate to a supplier manipulating a consumer’s



                                            5
             understanding of the nature of the transaction at issue.[”] Whitaker
             v. M.T Automotive, Inc., 111 Ohio St.3d 177, 2006-Ohio-5481, ¶10,
             quoting Johnson v. Microsoft Corp., 106 Ohio St.3d 278, 2005-
             Ohio-4985, ¶ 24.

      {¶17} “‘Unconscionability includes both an absence of meaningful choice
            on the part of one of the parties together with contract terms which
            are unreasonably favorable to the other party.’” Crouse v.
            LaGrange Junction, Ltd., 9th Dist. Lorain No. 11CA010065, 2012-
            Ohio-2972, ¶8, quoting Taylor Bldg. Corp. of Am. v. Benfield, 117
            Ohio St.3d 352, 2008-Ohio-938, ¶34. The Greens have the burden
            of establishing that the agreement is both procedurally and
            substantively unconscionable. Id. Procedural unconscionability
            pertains to the circumstances present when the parties were
            bargaining for the terms of the contract, “such as the parties’ ‘age,
            education, intelligence, business acumen and experience, who
            drafted the contract, whether alterations in the printed terms were
            possible, and whether there were alternative sources of supply for
            the goods [or services] in question.’” Taylor at ¶ 44, quoting Collins
            v. Click Camera & Video, Inc., 86 Ohio App.3d 826, 834 (2d
            Dist.[1993]).

      {¶18} Whether a contract is procedurally unconscionable is a question of
            law that this Court reviews de novo. Bozich [supra, at] ¶7. “A
            determination of unconscionability is a fact-sensitive question that
            requires a case-by-case review of the surrounding circumstances.”
            Featherstone v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 159
            Ohio App.3d 27, 2004-Ohio-5953, ¶12 (9th Dist.). Green, supra, at
            ¶14-16.

      {¶19} In Green, the appellants Mr. and Mrs. Green argued the trial court erred in

granting summary judgment in favor of the home inspection company because, they

argued, the limitation-of-liability clause in the contract, which limited the company’s

liability to the cost of the inspection, was unconscionable and thus violated the

Consumer Sales Practices Act.       However, in Green, the Ninth District noted the

following facts: (1) the limitation provision was set off in a separate paragraph in the

agreement. (2) Mrs. Green admitted that she read the contract before she signed it. (3)

The home inspector did not pressure her to sign it. (4) She did not remember if the




                                           6
inspector reviewed the contract with her or if she asked for clarification of any of the

terms. (5) Mrs. Green acknowledged she and her husband could have hired another

home inspector. (6) She also admitted that she could have declined to accept the

contract if she did not agree with a term. In these circumstances, the Ninth District in

Green held the transaction was not procedurally unconscionable and that, as a result,

the limitation-of-liability clause did not violate the Consumer Sales Practices Act. Id. at

¶21.

       {¶20} The Ninth District’s holding in Green applies with greater force here due to

the existence of the following circumstances: (1) The limitation-of-liability clause was set

off in the agreement as a separate paragraph. (2) Mrs. Barto said that before she

signed the contract for her and her husband, Mr. Shevel reviewed and explained it to

them. (3) Although the agreement stated in large font and in all capital letters at the

beginning of the contract, “PRE-INSPECTION AGREEMENT (PLEASE READ

CAREFULLY),” Mrs. Barto said she just “skimmed over” the agreement and did not

“fully” read it. (4) Mrs. Barto said that Mr. Shevel did not try to rush her through reading

the agreement. (5) She said he did not prevent her from asking questions about it. (6)

She said that Mr. Shevel did not refuse to answer any questions she had about it. (7)

There is no evidence the Bartos were deprived of an opportunity to negotiate more

favorable terms, including the exclusion of the limited liability provision, or to hire

another home inspector.

       {¶21} Based on our review of the record, there is no evidence that the

transaction between the parties was procedurally unconscionable. Because the Bartos

failed to demonstrate the existence of a genuine issue of material fact regarding




                                             7
whether the subject transaction was procedurally unconscionable, this Court need not

consider whether the provision limiting liability was substantively unconscionable.

Green, supra, at ¶21, citing Crouse, supra, at ¶17. Further, based on the evidence

submitted, the trial court did not err by impliedly concluding that Boardman did not

manipulate the Bartos’ understanding of the nature of the transaction at issue such that

it violated the Consumer Sales Practices Act. Whitaker, supra, at ¶10.

       {¶22} Next, the Bartos argue the trial court erred in entering summary judgment

against them on their negligence and consumer sales practices claims against Mr.

Shevel.   Appellants concede there is no evidence in the record supporting a veil-

piercing theory of liability against Mr. Shevel based on his control of Boardman. Rather,

appellants argue Mr. Shevel is liable for his own acts of negligence and his own

violation of the Consumer Sales Practices Act.

       {¶23} With respect to appellants’ claim against Mr. Shevel alleging a violation of

the Consumer Sales Practices Act, because we hold the limitation-of-liability provision

at issue here does not support such claim, the trial court did not err in concluding that,

as a matter of law, Mr. Shevel could not be held personally liable for a violation of the

Act.

       {¶24} However, with respect to the Bartos’ claim for negligence, the trial court

found there was a genuine issue of material fact concerning whether Boardman was

liable in negligence based on Mr. Shevel’s performance of his inspection. Obviously,

the Bartos do not appeal this finding. However, the court found that since Mr. Shevel is

Boardman’s agent, he cannot be personally liable on such claim. It is this finding that

the Bartos appeal. In support of this finding, the trial court relied on the principle of




                                            8
agency law that a corporation’s agent is generally not liable for the debts of the

corporation.

      {¶25} We agree with the trial court’s finding that Mr. Shevel cannot be held

personally liable to appellants. This court in Olzens v. Lapuh, 11th Dist. Lake No. 2007-

L-119, 2008-Ohio-4303, stated:

      {¶26} As the court in James G. Smith & Associates, Inc. v. Everett, 1
            Ohio App. 3d 118 (10th Dist.1981), explains:

      {¶27} “[B]y incorporating his business, a person may escape liability for
            debts of the business, under certain circumstances. Whether or not
            he will escape personal liability for debts of the business is most
            often a question for the law of agency. A corporation, being an
            artificial person, can act only through agents. When a person
            incorporates his business and proceeds to conduct business on
            behalf of the corporation, he is acting as an agent for the
            corporation. But like any other agent, he may still incur personal
            liabilities. Thus, he will avoid personal liability for debts of the
            corporation only if he complies with the rules which apply in all
            agency relationships -- he must so conduct himself in dealing on
            behalf of the corporation with third persons that those persons are
            aware that he is an agent of the corporation and it is the corporation
            (principal) with which they are dealing, not the agent individually.”
            Id. at 120.

      {¶28} As the court in Everett summarized, there are several
            circumstances where the courts held an agent personally liable to
            the persons with whom he deals. An agent is liable (1) “[w]here the
            principal is only partially disclosed, i.e., where the existence of
            agency is known to the third person, but the identity of the principal
            is not known.” Id. An agent is liable (2) “[w]here the principal is
            undisclosed, i.e., where neither the existence of an agency nor the
            identity of the principal is known to the third party.” Id. “Here, the
            dealing is held to be between the agent and the third party, and the
            agent is liable.” Id. Olzens, supra, at ¶44-46.

      {¶29} As evidenced by the Pre-Inspection Agreement, appellants hired

Boardman, not Mr. Shevel, to perform a home inspection. Moreover, appellants were

aware that Mr. Shevel was an agent of Boardman and that the Pre-Inspection




                                           9
Agreement was between appellants and Boardman, not Mr. Shevel. Thus, as a matter

of law, Mr. Shevel is not personally liable for his acts performed as an agent for

Boardman.

      {¶30} In summary, the trial court did not err in concluding there was no genuine

issue of material fact regarding the Bartos’ Consumer Sales Practices Act claim and in

entering summary judgment on that claim in favor of appellees. Moreover, the court did

not err in entering summary judgment in favor of Mr. Shevel on appellants’ negligence

claim because, pursuant to the parties’ contract, appellants hired Boardman and Mr.

Shevel cannot be held personally liable for those acts he performed as an agent for

Boardman.

      {¶31} For the reasons stated in the Opinion of this court, the assignment of error

is overruled. It is the order and judgment of this court that the judgment of the Trumbull

County Court of Common Pleas is affirmed.



TIMOTHY P. CANNON, P.J.,

DIANE V. GRENDELL, J.,

concur.




                                           10